DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is claiming for priority for the foreign application priority date is 01/21/2019. Certified copy being received. 

Response to Amendment
The action is responsive to the applicant’s amendment filed on 03/01/2021. Claim 1, 5-10 are remain pending in the application. Applicant’s amendment to the specification, drawing, and claims 1, 5 and 6, have overcome the objections, the rejection of 35 U.S.C 112(b) and rejection of 35 U.S.C. 101 signal per se. However, applicant’s amendment to claim 1, 5, and 6 do not overcome the 35 U.S.C. 101 subject matter eligibility as previously set forth in the Non-Final office action.

Response to Arguments
Applicant's arguments filed on 03/01/2021 with respect to 35 U.S.C 101  have been fully considered but they are not persuasive.

Applicant argues that the features recited by the amended claim 1, 5 and 6 are directed to a practical application (at least resolving an Ising problem by calculating a value of an Ising spin to minimize an Ising energy) such that claim is more than a drafting effort designed to monopolize all manner of mathematical concepts … claim 1, 5, and 6 cover a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome (Remarks, page 12-13). 
Remark, page 13). However examiner respectfully disagrees because the claim 1, 5 and 6 instead recite an improvement of mathematical algorithm for solving the Ising problem as one example of combinatorial optimization problem by calculating and processing the data in parallel since it is easy to modify a plurality of spins at the same time as disclosed in the specification [0039-0040]. Since there is no improvement in a computing technology, such as specific circuit performing specific calculation that might evidence a technology improvement or an integration into a practical application by applying the mathematical calculation in a particular machine. For these reasons the claims are not integrated into a practical application. Thus the claims 1, 5, and 6 are not patent-eligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, recites an apparatus that perform a calculation to resolve an Ising problem by calculating a value of an Ising spins, and the calculation including a first variable update and a second variable update, which perform addition and product-sum operations.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites to perform a calculation to resolve an Ising problem by calculating a value of an Ising spin to minimize an Ising energy, the calculation including a 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites “A data processing apparatus comprising: processor configured to” is used to perform the calculation and determination. However, the processor recites at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor element is no more than mere instruction to apply the exception using a generic computer component and fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions 

Regarding claim 5-6, the claims recite a method and a product, respectively, that corresponding to the apparatus of claim 1. Thus they are rejected for the same analysis as in claim 1. 
Regarding claim 7-10, they are rejected under 35 U.S.C 101 as non-statutory for at least the reasons state above. The claims are dependent on claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUY DUONG/            Examiner, Art Unit 4164                                                                                                                                                                                            
/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182